DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 96-99, 101-106, 108-115 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0030658) in view of Speer et al. (US 2009/0012210).
Regarding claim 96-99, 101-106, 108, 109, Chung discloses a biodegradable food article (meat container title above [0065]) comprising: 
about 90 wt. % on a dry basis of natural fibers (softwood and/or bamboo at 90%, [0064])
 [0006] of Chung describes manufacturing using a fiber slurry, applicant describes the % in terms of the amount of slurry, with this in mind, it is understood that the wt. % taught by Chung are analogus to applicant’s claimed wt. %; furthermore “wet” vs. “dry” basis, a % is a ratio, so the ratio of material wet or dry is the same since the % is related to the weight of material, and 
about  1-4 wt. %, on a dry basis, of at least one additive (moisture/water barrier AKD and 1-4% of an oil barrier additive [0065]) , wherein the biodegradable food article comprises at least one of the following properties: 
 [0037] mid paragraph, Chung describes the properties of the food article as: microwaveable, can be frozen, is made for food, and 
biodegradable and compostable [0008] first sentence. 
If it is determined that the wt. % of Chung is not on a “dry” basis, consider that the wt. % of Chung is not explicitly on a “wet” or “dry” basis.  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the food article with the claimed % on either a wet or dry basis depending on the particular manufacturing method or requirements of the food article.
Chung does not disclose the fiber size of about 0.5 mm to about 5 mm.  
Speer is analogous art in regard to biodegradable products [0038].  Speer further discloses that it is known to vary natural fiber size in order to achieve various structural elements.  Speer teaches [0038] that “medium-length fibers” 0.5 to 5 mm have to property of increasing toughness of finished food service articles and preventing fracture during handling and normal use.  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the food article of Chung with natural fibers in the medium-length range of about 1.0 mm to about 4.0 mm in order to provide a fiber size that increases toughness as per the teaching of Speer.

Regarding claim 110,  the references applied above teach all of claim 96, as applied above.  Chung does not teach that the food article meets any standard for biodegradability.  However, Speer teaches that it is known to provide a food article that meet the ASTM D6868 Standard for biodegradability in order to allow the product to have “Compostable Logo” indicia on it [0032].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the food article of Chung to meet the biodegradability standards of ASTM D6868 in order to enable the product to carry the “Compostable Logo” for marketing purposes.

Regarding claim 111-113, the biodegradable food articles of Chung are food trays, Fig. 3-5A and Fig. 11A and 11B that can be stacked, (one tray can be placed on top of another) and is a recipient in that the food tray is intended to hold something [0026-0027].

Claim 114, Chung further discloses a food article container 400, fig. 4, having a width and height in the range of 60 to 200 mm, which overlaps with applicant’s claimed range of “about” 130 mm to about 275 mm.  According to MPEP 2144.05, Section I, it would have been a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the width of the food article of Chung within the claimed range values since Chung’s range overlaps significantly (130 mm to 200 mm is the overlapping range) with applicant’s claimed range in order to provide a suitable sized container for holding food. 

Regarding claim 115, Chung further teaches that the thickness of the final product is about 0.5 to 0.8 mm [0042]. 

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Speer as applied to claim 99 above, and further in view of Toubeau (WO 2014/147295).
Regarding claim 100, the references applied above teach all of claim 99, as applied above.  The references applied above do not teach that the soft wood fibers are unbleached kraft soft wood fibers.  
However unbleached kraft is a well-known natural fiber material used for making biodegradable food packaging.  For example Toubeau teaches biodegradable food packaging [004 and 0067] made from a variety of possibilities for softwood fibers in food packaging including unbleached Kraft [0033].  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the natural fiber of Chung with unbleached kraft since the since the substitution of one known natural fiber used for biodegradable food packaging for another yields the expected result of providing a biodegradable food article.

Claim 107 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Speer as applied to claim 106 above, and further in view of Kim Kyung Min (KR 20160048633 A).
Regarding claim 107, the references applied above teach all of claim 106, as applied above.  Chung further teaches that the oil proofing agent is a fluorine polymer [0061] but does not specifically teach a perfluoroalkyl group agent. 
However Kim, see translation page 2, 3rd full paragraph, perfluoroalkyl is a known fluorine compound used for oil-repellent properties in eco-friendly food wrapping paper.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluorine polymer oil-proofing agent of Chung for perfluoroalkyl, another known fluorine polymer oil-proofing agent, with the reasonable expectation of providing a food article that has oil-proofing properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735